DOCUMENTS UNDER SEAL
                     Case 3:21-mj-71156-MAG Document 4 Filed 07/15/21 Page 133
                                                          TOTAL TIME (m ins):
                                                                              of 1
M AGISTRATE JUDGE                           DEPUTY CLERK                               REPORTER/FTR
M INUTE ORDER                               Stephen Ybarra                             10:30 - 11:03
MAGISTRATE JUDGE                            DATE                                       NEW CASE          CASE NUMBER
Alex G. Tse                                 July 15, 2021                                                3:21-mj-71156-MAG-1
                                                       APPEARANCES
DEFENDANT                                    AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                        PD.      RET.
Juli Mazi                                    42      Y        P        David Rizk                               APPT.
U.S. ATTORNEY                                INTERPRETER                             FIN. AFFT                COUNSEL APPT'D
William Frentzen                            n/a                                      SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Brad Wilson                               APPT'D COUNSEL                 OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR               PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS
                                                                                                                   TRIAL SET
       I.D. COUNSEL                 ARRAIGNMENT              BOND HEARING              IA REV PROB. or             OTHER
                                                                                       or S/R
       DETENTION HRG                ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.                 ATTY APPT
                                                                                                                   HEARING
                                                      INITIAL APPEARANCE
         ADVISED                  ADVISED                   NAME AS CHARGED               TRUE NAME:
         OF RIGHTS                OF CHARGES                IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON               READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                 SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY          SPECIAL NOTES                  PASSPORT
      ON O/R              APPEARANCE BOND             $ 100,000.00                                            SURRENDERED
                                                                                                              DATE:
PROPERTY TO BE POSTED                             CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                  DETAINED        RELEASED          DETENTION HEARING               REMANDED
      FOR               SERVICES                                                    AND FORMAL FINDINGS             TO CUSTODY
      DETENTION         REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                           FILED
                                                         CONTINUANCE
TO:                                ATTY APPT                BOND                      STATUS RE:
8/5/21                             HEARING                  HEARING                   CONSENT                    TRIAL SET

AT:                                SUBMIT FINAN.             PRELIMINARY              CHANGE OF                  STATUS
                                   AFFIDAVIT                 HEARING                  PLEA
10:30 AM                                                     _____________
BEFORE HON.                        DETENTION                 ARRAIGNMENT              MOTIONS                    JUDGMENT &
                                   HEARING                                                                       SENTENCING
JCS
         TIME W AIVED              TIME EXCLUDABLE           IDENTITY /               PRETRIAL                   PROB/SUP REV.
                                   UNDER 18 § USC            REMOVAL                  CONFERENCE                 HEARING
                                   3161                      HEARING
                                                   ADDITIONAL PROCEEDINGS
Defendant consents to proceed by video. Jacob Foster also appears on behalf of the government. DPPA advised. AUSA
shall produce financial discovery to defense. Pretrial shall prepare a report that consists of the financial component that is
typical of a bail study. Defendant authorizes the Court to sign the bond on her behalf.
cc: JCS                                                                                     DOCUMENT NUMBER:
